ORDER
This case came before the Supreme Court for oral argument on April 12, 1994, on a petition for certiorari by the City of Cranston and Kathleen DeLuca in her capacity as Treasurer of said city (defendants). The defendants seek review of the denial of their *1168motion under Rule 12(b)(6) of the Superior Court Rules of Civil Procedure for dismissal of a pending civil action which was brought after plaintiff Sadie Gliottone’s alleged fall on Reservoir Avenue in Cranston, Rhode Island.
After considering the arguments of counsel and after examining the memoranda of the parties, we grant the petition.
The provisions of G.L.1956 (1991 Reenactment) § 45-15-9 require a party claiming injury caused by a defect on certain municipal property to notify the city of the “time, place, and cause of injury” within sixty days of the injury as a precondition to filing suit against the city. In the instant ease, the notice was not timely filed as required by § 45-15-9, and consequently, plaintiff could not recover against the city as a matter of law. The plaintiffs inadequate statutory presentment required a dismissal of her action. Shola v. Refinement International Co. and City of Woonsocket, 617 A.2d 408 (R.I.1992); Barroso v. Pepin, 106 R.I. 502, 261 A.2d 277 (1970).
Therefore, we grant the petition, reverse the decision of the Superior Court, and remand the papers of the case to the Superior Court with directions to enter judgment dismissing the action pursuant to Rule 12(b)(6).
MURRAY, J., did not participate.